Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED OFFICE ACTION

Status of Claims

Claims 1-5,7-15 and 17-20 are Allowed. 
Claims 6 and 16  are cancelled.

Reason for Allowance

1.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the underline limitations within the independent claims,

Regarding Claim 1,
An artificial intelligence system for analyzing imagery, the system comprising a computing device, the computing device designed and configured to: receive a plurality of photographs related to a human subject; receive an element of user physiological data; analyze the plurality of photographs to identify a conditional indicator contained within the plurality of photographs; generate a classification algorithm, wherein the classification algorithm utilizes: the conditional indicator and the element of physiological data as inputs, wherein the element of physiological data is classified to a disease state category from a plurality of disease state categories ; and outputs a conditional profile; and determine a conditional status of the human subject utilizing the conditional profile. 

Regarding Claim 11,
An artificial intelligence method of analyzing imagery, the method comprising: receiving by a computing device, a plurality of photographs related to a human subject; receiving by the computing device, an element of user physiological data; analyzing by the computing device, the plurality of photographs to identify a conditional indicator contained within the plurality of photographs; generating by the computing device, a classification algorithm utilizing the conditional indicator, wherein the classification algorithm utilizes the conditional indicator and the element of physiological data as inputs, wherein the element of physiological data is classified to a disease state category from a plurality of disease state categories ; and outputs a conditional profile; and determining by the computing device, a conditional status of the human subject utilizing the conditional profile. 

Regarding Claim 1 : Claim 1 were rejected over prior art El Kaliouby et al. (USPUB 20200219295) in view of Sethi et al. (USPUB 20180232883) teaches   An artificial intelligence system for analyzing imagery, the system comprising a computing device, the computing device designed and configured to: receive a plurality of photographs related to a human subject; receive an element of user physiological data; analyze the plurality of photographs to identify a conditional indicator contained within the plurality of photographs; generate a classification algorithm, respectively (detailed rejection of the claim mentioned within Office Action dated 02/03/2022)  and  also Examiner considers the remarks/ argument presented by the Applicant  on 04/27/2022 regarding the limitation considered below persuasive, therefore the prior art of record does not teach the limitations  within claim 1  " wherein the classification algorithm utilizes: the conditional indicator and the element of physiological data as inputs, wherein the element of physiological data is classified to a disease state category from a plurality of disease state categories ; and outputs a conditional profile; and determine a conditional status of the human subject utilizing the conditional profile.”.

Regarding Claim 11 : Claim 11 were rejected over prior art El Kaliouby et al. (USPUB 20200219295) in view of Sethi et al. (USPUB 20180232883) teaches   An artificial intelligence method of analyzing imagery, the method comprising: receiving by a computing device, a plurality of photographs related to a human subject; receiving by the computing device, an element of user physiological data; analyzing by the computing device, the plurality of photographs to identify a conditional indicator contained within the plurality of photographs; generating by the computing device, a classification algorithm utilizing the conditional indicator,  respectively (detailed rejection of the claim mentioned within Office Action dated 02/03/2022)  and  also Examiner considers the remarks/ argument presented by the Applicant  on 04/27/2022 regarding the limitation considered below persuasive, therefore the prior art of record does not teach the limitations  within claim 11  " wherein the classification algorithm utilizes: the conditional indicator and the element of physiological data as inputs, wherein the element of physiological data is classified to a disease state category from a plurality of disease state categories ; and outputs a conditional profile; and determine a conditional status of the human subject utilizing the conditional profile.”.

2.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



Conclusion

4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637